Citation Nr: 0639236	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-operative reconstruction of the anterior 
cruciate ligament (ACL) of the left knee, currently rated as 
20 percent disabling, on the basis of recurrent subluxation 
and/or lateral instability.  

2.  Entitlement to an increased rating for the service-
connected traumatic arthritis of the left knee, currently 
rated as 10 percent disabling, on the basis of limitation of 
motion of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1989 to April 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to increased ratings for 
the service-connected post-operative ACL reconstruction of 
the left knee, rated 20 percent disabling on the basis of 
both recurrent subluxation/lateral instability, and traumatic 
arthritis, rated as 10 percent disabling, on the bases of 
limitation of motion.  

In August 2005 correspondence to the RO, the veteran appeared 
to submit an informal claim for an extension of the 
delimiting date for the use of his education benefits.  The 
Board refers this issue to the RO for appropriate action.  

Additionally, in correspondence received at the RO in August 
2006, the veteran requested a total rating based on 
unemployability due to service-connected disability (TDIU).  
The Board refers this issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected post-operative left knee 
ACL reconstruction is productive of no more than moderate 
instability and/or subluxation of the left knee, ankylosis of 
the left knee has not been demonstrated.

2.  The service-connected traumatic arthritis of the left 
knee is productive of extension limited to 20 degrees and 
flexion limited to 110.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected post-operative left knee 
ACL reconstruction on the basis of recurrent subluxation or 
lateral instability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5256-5263 (2006).  

2.  The criteria for the assignment of a 30 percent rating, 
but no higher, for the service-connected traumatic arthritis 
of the left knee on the basis of limitation of motion with 
functional loss have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic Codes 
5003; 5256-5263 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In September 2003 and March 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
January 2005 statement of the case (SOC) and August 2006 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore find that appropriate notice has been given in this 
case.  Further, the claims file reflects that the SOC and 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran was 
provided sufficient notice pertaining to the issues of 
effective date and initial rating in the March 2006 duty-to-
assist letter, which was specifically issued to address the 
holding in Dingess.  

II.  Increased Ratings

The veteran seeks higher ratings for the service-connected 
post-operative left knee ACL reconstruction and traumatic 
arthritis of the left knee.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The record in this case reflects that the veteran suffered a 
left knee injury in April 1989.  In July 1990, the veteran 
underwent his first reconstruction of the left ACL.  Service 
connection for post-operative reconstruction of the ACL of 
the left knee was granted pursuant to a February 1993 rating 
decision, which assigned an initial rating of 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The veteran reinjured his knee in May 2000, and a July 2000 
rating decision assigned a separate 10 percent evaluation for 
objective findings of traumatic arthritis of the left knee.  

Private records from August 2002 through September 2003 
reveal continued complaints of severe knee pain.  X-rays 
revealed osteoarthritis in the knee with screw placement in 
both the inferior and superior lateral tunnel.  The veteran 
was started on an ACL brace and additional surgical 
intervention was recommended.  

VA fee basis examination in September 2003 noted a range of 
motion of the left knee from 0 to 115.  Motion was limited by 
pain, fatigue, weakness, and lack of endurance.  Ankylosis 
was not present.  Moderate instability on the left was noted.  
Additionally, crepitus and moderate recurrent subluxation was 
also noted.  

The veteran underwent additional surgery on the left knee in 
November 2004.  Specifically, the surgical notes reflect that 
the veteran underwent arthroscopically assisted ACL 
reconstruction, utilizing hamstring tendons with graft 
harvesting; a medial meniscetomy and a lateral meniscectomy.  
The post-operative diagnosis was ACL tear, medial meniscus 
tear and lateral meniscus tear.  

A VA treatment record from July 2005 noted that the veteran 
had better stability after the surgery, but that pain was 
worse.

VA treatment records from August 2005 note the veteran's 
continued complaints of stiffness, loss of motion, knee pain, 
locking, instability and intermittent swelling.  Left knee 
motion was from 20-120 degrees, with a grade 1B anterior 
drawer, and no effusion was noted.  

At VA examination in July 2006, the veteran described the 
left knee pain as nauseating, shooting, sharp, throbbing, 
burning and grinding.  The veteran reported weakness, 
tenderness and tingling in the left knee.  The veteran used a 
cane and a brace.  The veteran reported that he could not 
longer engage in recreational activities such as golf 
swimming or skiing.  He was unable to work in the yard or 
carry laundry up the stairs.  Range of motion testing 
revealed motion of the left knee minus 20 degrees of full 
extension to 110 degrees of flexion with complaints of pain 
and facial grimacing with flexion and extension motions.  
Visible atrophy of the left thigh and calf muscle were noted.  
Laxity in the left knee was 2+ on the drawer test.  There was 
positive crepitus.  Varus stress test was 1+ at 30 degrees.  

The examiner found no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance except as otherwise noted 
on examination.  X-rays of the left knee demonstrate evidence 
of prior ACL reconstruction, tricompartmental degenerative 
change and a suprpatellar joint effusion.  Decreased joint 
space was identified, medial greater than lateral.  Two 
screws in place were noted.  

The diagnosis was left knee osteoarthritis with decreased 
tricompartmental joint space; superior/inferior patella 
osteophytes; chondromalacia patella and left lateral 
meniscus; left knee flexion contracture, left thigh and calf 
atrophy, secondary to disuse, laxity of the left knee.  

As there is no criteria that specifically describes the 
veteran's right knee disorder, the RO has analogously 
evaluated the veteran's right knee disorder under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2006).  

Under Diagnostic Code 5257, a 20 percent evaluation is 
assigned for moderate impairment of the knee with recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned for severe impairment of the knee with recurrent 
subluxation or lateral instability.  

Given the veteran's symptomatology as noted in the VA 
treatment records from 2005, the veteran's stability had 
actually improved a little since the most recent surgery in 
November 2004.  This is consistent with the VA examination of 
July 2006 which noted laxity on examination; however severe 
instability and/or subluxation were not indicated by the 
examiner.  Overall, the Board fins that the service-connected 
left knee disability to be at a level of disablement more 
nearly approximated by moderate impairment of the knee, based 
on the level of recurrent subluxation or lateral instability 
as contemplated by the 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).  

With regard to the service-connected traumatic arthritis, the 
Board notes that VA's General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  The General Counsel subsequently clarified 
that opinion and held that in order to merit separate 
evaluations under Diagnostic Codes 5003 and 5257, the 
disability must meet the criteria for the minimum evaluation 
under both diagnostic codes.  See VAOPGCPREC 9-98.

Under Diagnostic Codes 5003 and 5010, degenerative and/or 
traumatic arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Limitation of extension of the leg is evaluated under 
Diagnostic Code 5261.  Under Diagnostic Code 5261, extension 
limited to 5 degrees warrants a no percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; and 
extension limited to 45 degrees warrants a 50 percent rating. 
38 C.F.R. § 4.71a.

Limitation of flexion of the leg is evaluated under 
Diagnostic Code 5260.  Under Diagnostic Code 5260, flexion 
limited to 60 degrees is rated as noncompensable.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  Flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a. Diagnostic Code 5260 (2006).  

Given the veteran's limitation of extension to 20 degrees on 
examination in July 2006, and taking into account the painful 
motion in view of DeLuca v. Brown, 8 Vet. App. 202, 204-207 
(1996) and 38 C.F.R. §§ 4.40 and 4.45, the Board finds that 
the veteran's service-connected traumatic arthritis of the 
left knee, based on limitation of motion, warrants a 30 
percent rating under Diagnostic Code 5261 as the level of 
impairment more closely resembles restriction of extension to 
20 degrees.  However, a compensable loss of flexion is not 
demonstrated in this case even with consideration of pain.   

Thus, in sum, the evidence in this case reflects that the 
veteran's service-connected post-operative left knee ACL 
reconstruction is manifested by no more than moderate 
subluxation and/or lateral instability, and that the 
veteran's traumatic arthritis of the left knee is manifested 
by painful limited motion with extension limited to 20 
degrees.  Thus, the preponderance of the evidence is against 
the assignment of a rating in excess of 20 percent on the 
basis of recurrent subluxation or instability; however, the 
evidence weighs in favor of the assignment of a separate 30 
percent rating for the traumatic arthritis, on the basis of 
compensable limitation of motion.  




ORDER

Entitlement to an increased rating, in excess of 20 percent, 
for the service-connected post-operative left knee ACL 
reconstruction on the basis of lateral instability and/or 
subluxation is denied.  

Entitlement to a 30 percent rating, but no higher, for the 
service-connected traumatic arthritis of the left knee on the 
basis of compensable limitation of extension is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


